Filed 12/14/21 P. v. Hubbard CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                  IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       SIXTH APPELLATE DISTRICT


 THE PEOPLE,                                                         H047791
                                                                    (Santa Clara County
             Plaintiff and Respondent,                               Super. Ct. No. B1896575)

             v.

 NATHAN JAMES HUBBARD,

             Defendant and Appellant.


         On February 22, 2018, around 4:51 a.m., Santa Clara County Sheriff’s deputies
were dispatched to an address in Los Altos Hills after a homeowner reported being
woken up by a noise while she was sleeping and seeing someone shine a flashlight into
her bedroom.1 Shortly after the deputies spoke with the homeowner, they saw appellant
Nathan Hubbard in the area standing near a parked car. Hubbard had next to him an
electric bicycle, a face mask, and a flashlight. The deputies learned Hubbard was on
probation with a search condition in both Santa Clara and Santa Cruz counties. They
searched Hubbard’s car and found a pair of gloves, two flashlights, and a window punch.
         The following day, a neighbor of the homeowner who had made the original call
to the police reported his electric bicycle had been stolen from his garage. He identified
the electric bicycle that Hubbard had had in his possession as his.

        These facts are drawn from the probation report prepared for Hubbard’s
         1

sentencing and from the transcript of his preliminary hearing.
       Deputies searched Hubbard’s residence in Aptos and found a stolen pistol loaded
with nine rounds of ammunition, a stun gun, and various other stolen items, including
motorcycles, bicycles, and checks that had been taken from a home in Monte Sereno the
previous month. Records associated with Hubbard’s phone showed that Hubbard’s
phone had been in the vicinity of the burglaries in Los Altos Hills and Monte Sereno
when they occurred.
       On March 14, 2019, the Santa Clara County District Attorney charged Hubbard by
information with attempted first degree residential burglary (Pen. Code, §§ 664, 460,
subd. (a); count 1), 2 two counts of first degree burglary with allegations that a person not
an accomplice was present in the residences during the commission of the burglaries
(§§ 460, subd. (a), 667.5, subd. (c)(21); counts 2 & 3), possession of a firearm by a felon
(§ 29800, subd. (a)(1); count 4), concealing stolen property valued over $950 (§ 496,
subd. (a); count 5), concealing a stolen motor vehicle (§ 496d, subd. (a); count 6), and
misdemeanor possession of burglar tools (§ 466; count 7). The information also alleged
Hubbard had been convicted of a prior serious or violent offense (strike conviction)
(§§ 667, subd. (e)(1) & 1170.12, subd. (c)(1)) based on a prior conviction for first degree
burglary and had also been convicted of two prior serious felonies (§ 667, subd. (a)).
       On September 10, 2019, Hubbard pleaded no contest pursuant to a written plea
agreement.3 He pleaded no contest to all counts of the information and admitted the
strike prior and one of the prior serious felony allegations.4 Hubbard agreed to serve a
term in state prison of fourteen years and four months. The People agreed to the



       2
         Unspecified statutory references are to the Penal Code.
       3
         In connection with his plea agreement, Hubbard also resolved a pending
allegation that he had violated his probation in a separate case, which is not before us in
this appeal.
       4 For reasons not explained in the record on appeal, on July 15, 2019, the trial

court had dismissed the second allegation under section 667, subdivision (a).
                                                  2
dismissal of the person present allegations (§ 667.5, subd. (c)(21)) in counts 2 and 3 and
to reduce counts 5 and 6 to misdemeanors.
       On October 8, 2019, the trial court denied probation and imposed an aggregate
prison term of fourteen years and four months, calculated as follows: the lower term of
four years on count 2,5 a consecutive sentence of one year and four months on count 1, a
consecutive sentence of two years and eight months on count 3, a consecutive sentence of
one year and four months on count 4, and a five-year consecutive sentence for the section
667, subdivision (a) enhancement. The court denied probation on the misdemeanor
convictions (counts 5, 6, and 7) and sentenced him on each to 30 days, to be served
concurrently with the felony counts. The trial court ordered Hubbard to pay a restitution
fine of $300 (§ 1202.4, subd. (b)(2)) and a suspended restitution fine of $300 (§ 1202.45)
but stayed both fines due to his inability to pay them. The court waived all other fines
and fees and awarded Hubbard 1,188 days of custody credits. The trial court dismissed
the section 667.5, subdivision (c)(21) enhancements.
       We appointed counsel to represent Hubbard on appeal. Appellate counsel filed an
opening brief stating the case and the facts but raising no specific legal issues. Counsel
has declared that counsel notified Hubbard both of counsel’s intention to request
independent review under People v. Wende (1979) 25 Cal.3d 436 (Wende), and of
Hubbard’s right to file written argument on his own behalf. We notified Hubbard of his
right to submit written argument on his own behalf but have received no response from
him.
       We have reviewed the record under Wende, supra, 25 Cal.3d 436 and People v.
Kelly (2006) 40 Cal.4th 106. Concluding there is no arguable issue on appeal, we affirm
the judgment.



       5All terms were doubled due to Hubbard’s admission that he had previously been
convicted of a strike offense.
                                                 3
                            DISPOSITION
The judgment is affirmed.




                                   4
                           ______________________________________
                                      Danner, J.




WE CONCUR:




____________________________________
Greenwood, P.J.




____________________________________
Lie, J.




H047791
People v. Hubbard